Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 1 of 17 PageID 12222




                         EXHIBIT A
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 2 of 17 PageID 12223




                               Abbreviations for Objections
        Abbreviation                                       Objections
                                       General Objections
                       402   Relevance
                       403   More prejudicial than probative
                       408   Settlement communications
                       501   Privilege
                       601   Competency to Testify in General
                       602   Lack of Personal Knowledge
                       604   Uncertified translation; see e.g. Ulysse v. Waste Mgmt. of Fla.,
                             2013 WL 12177351, at *2 (S.D. Fla. Sept. 9, 2013), report and
                             recommendation adopted in part, No. 11-CV-80723, 2013 WL
                             12177852 (S.D. Fla. Oct. 29, 2013).
                      701    Improper testimony by law witness
                      702    Improper expert testimony
                      801    Hearsay
                      901    Not authenticated
                      BE     Best Evidence Rule violation
                   DESC      Inadequate, misleading, or improper description
                   DNM       Exhibit does not match description
                    DUP      Duplicate exhibit
                        F    Lacks foundation
                      NB     No bates
                    NSW      No sponsoring witness
                       IS    Improper sponsoring witness
                  NFWP       Document never produced
                    PER      Violates Parol Evidence Rule
                        S    Beyond the scope of the 30(b)(6) notice
            Prior Orders     Subject to the Court’s prior Orders at Dkt. No. 188 & Dkt No. 203
          [Docs 188, 203]
                    MIL Subject to Siemen’s Motions in Limine at Dkt. No. 230
                                     Form Objections
                        A Assuming facts not in evidence
                      AA Asked and answered
                    ARG Argumentative
                        C Compound
                        L Leading
                      LC Calls for legal conclusion
                       M Misstates the testimony
                   SPEC Speculation
                        V Vague
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 3 of 17 PageID 12224




                               REVISED TRIAL EXHIBIT LIST
                                                    PLAINTIFF/         X      DEFENDANT/                JOINT

                                                               GOVERNMENT                         COURT

                                    CASE NO.                        6:17-CV-00171-ORL-40-LRH

                          STYLE:            SIEMENS ENERGY, INC. V. MIDAMERICA C2L, INC. ET AL.

            Defendants MidAmerica C2L, Inc. and Secure Energy, Inc. submit the following exhibits
   are intended to be used at the trail:


       EXHIBIT      DATE            DATE          SPONSORING          OBJECTIONS /       DESCRIPTION OF EXHIBIT
         NO.     IDENTIFIED       ADMITTED         WITNESSES          STIPULATED
                                                                      ADMISSIONS1

       DTX6-1                                                                            2007 Memorandum of
                                                                                         Understanding

        DTX7                                                            402, 403         Drawing # CHN822-2007-200,
                                                                     PRIOR ORDERS        NCPP Gasifier Project Layout
                                                                     (DOCS 188, 203),
                                                                          MIL

       DTX10                                                          402, 403, NFWP     Ledger of Secure Energy Payments
                                                                                         to Siemens

       DTX29-3                                                          402, 403         Oct. 7, 2011, Correspondence from
                                                                     PRIOR ORDERS        Guido Schuld to Yao Min
                                                                     (DOCS 188, 203),
                                                                          MIL

       DTX33                                                            402, 403         Mar. 30, 2012, E-Mail &
                                                                     PRIOR ORDERS        Attachments
                                                                     (DOCS 188, 203),
                                                                          MIL

       DTX36                                                         402, 403, PRIOR     Mar. 2, 2012, Table re: Main
                                                                     ORDERS (DOCS        Modifications between NCPP &
                                                                      188, 203), MIL     SNCG CTL Projects

       DTX38                                                         402, 403, PRIOR     Aug. 8 - 9, 2012, E-Mails
                                                                     ORDERS (DOCS
                                                                      188, 203), MIL




   1
        Use a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by agreement without
   objection. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the
   left must be one inch wide to accommodate the Clerk’s date stamp.
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 4 of 17 PageID 12225




    EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
      NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                   ADMISSIONS1

     DTX39                                            402, 403          Oct. 17 - 22, 2012, E-Mails &
                                                   PRIOR ORDERS         Attachment
                                                   (DOCS 188, 203),
                                                        MIL

    DTX48-1                                          402, 403, 604,     Apr. 15, 2014, E-Mail & Letter
                                                    801, F PRIOR
                                                   ORDERS (DOCS
                                                    188, 203), MIL

     DTX50                                         402, 403, PRIOR      Nov. 22, 2012, Siemens TLoA for
                                                   ORDERS (DOCS         MidAmerica C2L Project
                                                    188, 203), MIL

     DTX51                                         402, 403, PRIOR      Oct. 22 - 25, 2012, E-Mails
                                                   ORDERS (DOCS
                                                    188, 203), MIL

     DTX53                                                              Feb. 2 - 5, 2016, E-Mails

     DTX60                                                              Apr. 7 - 8, 2016, E-Mail

     DTX61                                           402, 403, 801      May 5, 2016, Letter

     DTX68                                         402, 403, PRIOR      June 7, 2013, Letter
                                                   ORDERS (DOCS
                                                    188, 203), MIL

     DTX69                                         402, 403, PRIOR      Presentation –
                                                   ORDERS (DOCS         SIEMENS_DEU_0030137
                                                    188, 203), MIL

    DTX69-1                                        402, 403, PRIOR      May 3, 2013, E-Mails & Attachment
                                                   ORDERS (DOCS
                                                    188, 203), MIL

    DTX69-2                                        402, 403, PRIOR      June 5, 2013, E-Mails, Draft
                                                   ORDERS (DOCS         Correspondence & Presentation
                                                    188, 203), MIL

     DTX75                                                              Nov. 8 - 9, 2012, E-Mails &
                                                                        Meeting Minutes

     DTX76                                         402, 403, 602,604,   Feb. 10 - 13, 2012, E-Mails
                                                      F, PRIOR
                                                   ORDERS (DOCS
                                                    188, 203), MIL

     DTX78                                           402, 403, 604,     Oct. 16 - 18, 2012, E-Mails
                                                   PRIOR ORDERS
                                                   (DOCS 188, 203),
                                                         MIL




                                           -4-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 5 of 17 PageID 12226




    EXHIBIT       DATE        DATE     SPONSORING   OBJECTIONS /       DESCRIPTION OF EXHIBIT
      NO.      IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                    ADMISSIONS1

    DTX87-3                                         402, 403, PRIOR    June 23, 2012, Illustration –
                                                    ORDERS (DOCS       SIEMENS_DEU_0498727
                                                     188, 203), MIL

     DTX90                                          402, 403, PRIOR    Sept. 27, 2016, Presentation
                                                    ORDERS (DOCS
                                                     188, 203), MIL

     DTX91                                          402, 403, PRIOR    May 7, 2015 - Apr. 3, 2017, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

    DTX91-1                                           402, 403, 604,   May 7, 2015 - Apr. 3, 2017, E-Mails
                                                    PRIOR ORDERS
                                                    (DOCS 188, 203),
                                                          MIL

     DTX92                                                             Nov. 30 - Dec. 2, 2016, E-Mails

     DTX97                                                             July 21 - Aug. 4, 2015, E-Mails

     DTX98                                            604, PRIOR       Nov. 13, 2012, E-Mail &
                                                    ORDERS (DOCS       Spreadsheet
                                                     188, 203), MIL

    DTX108                                          402, 403, PRIOR    Oct. 27, 2010, E-Mail
                                                    ORDERS (DOCS
                                                     188, 203), MIL

    DTX109                                          402, 403, PRIOR    Feb. 3, 2010, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

    DTX110                                          402, 403, PRIOR    May 14 - 15, 2010, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

    DTX112-3                                          402, 403, 604,   Jan. 5 - 6, 2015, E-Mails
                                                    PRIOR ORDERS
                                                    (DOCS 188, 203),
                                                          MIL

    DTX116                                               604, F        Dec. 10 - 16, 2012, E-Mails

    DTX131                                           801, F, NFWP,     Aug. 30, 2005, Viper Mine Coal
                                                    PRIOR ORDERS       Analysis
                                                    (DOCS 188, 203),
                                                      402, 403, MIL

    DTX132                                           801, F, NFWP,     Feb. 24, 2014, Galatia Mine Coal
                                                    PRIOR ORDERS       Analysis
                                                    (DOCS 188, 203),
                                                      402, 403, MIL




                                            -5-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 6 of 17 PageID 12227




    EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /       DESCRIPTION OF EXHIBIT
      NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                   ADMISSIONS1

    DTX185                                         402, 403, PRIOR    Feb. 5, 2008, Siemens’ Basic
                                                   ORDERS (DOCS       Engineering Design Package for
                                                    188, 203), MIL    Secure Energy, consisting of 14
                                                                      Volumes

    DTX190                                          408, 801, PER,    Excerpt from Jack Kenny’s
                                                   PRIOR ORDERS       handwritten notes - Feb. 2, 2016,
                                                   (DOCS 188, 203),   telephone call with Rolf Rüsseler
                                                     402, 402, MIL




                                           -6-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 7 of 17 PageID 12228



            Defendants also submit the following exhibits. These exhibits were previously provided
   by Defendant in its Pretrial filings. Based upon the Court’s rulings in this matter, Defendant does
   not presently intend to employ these exhibits at trial but reserves the right to use these exhibits in
   the event an issue is presented at trial that pertains to one of these exhibits:


       EXHIBIT         DATE            DATE          SPONSORING          OBJECTIONS /        DESCRIPTION OF EXHIBIT
         NO.        IDENTIFIED       ADMITTED         WITNESSES          STIPULATED
                                                                         ADMISSIONS2

        DTX21                                                           402, 403, PRIOR     March 15, 2012, Presentation
                                                                        ORDERS (DOCS
                                                                         188, 203), MIL

        DTX22                                                            402, 403, PER,     E-Mails & Secure Energy Project
                                                                        PRIOR ORDERS        Brief
                                                                        (DOCS 188, 203),
                                                                              MIL

        DTX23                                                             402, 403, 801,    SEC Complaint against Siemens
                                                                         NSW, PRIOR
                                                                        ORDERS (DOCS
                                                                         188, 203), MIL

        DTX24                                                             402, 403, 801,    SEC Press Release # 2011-263
                                                                         NSW, PRIOR
                                                                        ORDERS (DOCS
                                                                         188, 203), MIL

        DTX25                                                           402, 403, PRIOR     Siemens Business Conduct
                                                                        ORDERS (DOCS        Guidelines
                                                                         188, 203), MIL

        DTX26                                                           402, 403, PRIOR     NCPP Monthly Executive
                                                                        ORDERS (DOCS        Report, Fourth Quarter 2010
                                                                         188, 203), MIL

       DTX26-1                                                          402, 403, PRIOR     NCPP Monthly Executive
                                                                        ORDERS (DOCS        Report, Oct. 2010
                                                                         188, 203), MIL

        DTX27                                                           402, 403, PRIOR     Dec. 15, 2012, Presentation
                                                                        ORDERS (DOCS
                                                                         188, 203), MIL

        DTX28                                                           402, 403, PRIOR     NCPP Monthly Executive
                                                                        ORDERS (DOCS        Report, Dec. 2010
                                                                         188, 203), MIL




   2
        Use a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by agreement without
   objection. Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the
   left must be one inch wide to accommodate the Clerk’s date stamp.


                                                           -7-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 8 of 17 PageID 12229




     EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /        DESCRIPTION OF EXHIBIT
       NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                    ADMISSIONS2

     DTX28-1                                        402, 403, 801, F,   Dec. 17, 2010, Letter # GSE-
                                                     NSW, PRIOR         PMT-L-0157
                                                    ORDERS (DOCS
                                                     188, 203), MIL

     DTX28-2                                        402, 403, PRIOR     Oct. 1, 2010, Contract for Repair
                                                    ORDERS (DOCS        of NCPP Filter Candles
                                                     188, 203), MIL

     DTX28-3                                        402, 403, PRIOR     Jan. 7, 2011, Letter # PMT-
                                                    ORDERS (DOCS        GSE-L-0740
                                                     188, 203), MIL

     DTX28-4                                        402, 403, PRIOR     Jan. 17, 2011, Letter # PMT-
                                                    ORDERS (DOCS        GSE-L-0750
                                                     188, 203), MIL

     DTX28-5                                        402, 403, PRIOR     NCPP Expediting/Quality Report
                                                    ORDERS (DOCS        # 2011-005
                                                     188, 203), MIL

     DTX28-6                                        402, 403, PRIOR     NCPP Expediting/Quality Report
                                                    ORDERS (DOCS        # 2011-001
                                                     188, 203), MIL

     DTX28-7                                        402, 403, PRIOR     NCPP Expediting/Quality Report
                                                    ORDERS (DOCS        # 2011-006
                                                     188, 203), MIL

     DTX28-8                                        402, 403, PRIOR     NCPP Expediting/Quality Report
                                                    ORDERS (DOCS        # 2011-CS4-001
                                                     188, 203), MIL

     DTX28-9                                        402, 403, PRIOR     May 8 - May 9, 2014, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

      DTX29                                         402, 403, PRIOR     Oct. 2011 Presentation to
                                                    ORDERS (DOCS        Gasification Technologies
                                                     188, 203), MIL     Conference

     DTX29-1                                        402, 403, PRIOR     Aug. 22, 2011, PowerPoint
                                                    ORDERS (DOCS        Presentation for Conference Call
                                                     188, 203), MIL

     DTX29-2                                        402, 403, PRIOR     NCPP Monthly Executive
                                                    ORDERS (DOCS        Report, Aug. 2011
                                                     188, 203), MIL

     DTX29-4                                        402, 403, PRIOR     Aug. 15, 2012, E-Mail &
                                                    ORDERS (DOCS        Presentation
                                                     188, 203), MIL




                                          -8-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 9 of 17 PageID 12230




     EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
       NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                    ADMISSIONS2

     DTX29-5                                        402, 403, PRIOR      Aug. 23, 2012, Letter
                                                    ORDERS (DOCS
                                                     188, 203), MIL

      DTX30                                         402, 403, PRIOR      NCPP Monthly Executive
                                                    ORDERS (DOCS         Report, Sep. 2011
                                                     188, 203), MIL

     DTX30-1                                        402, 403, PRIOR      Sept. 25 - 26, 2011, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

      DTX31                                         402, 403, PRIOR      NCPP Monthly Executive
                                                    ORDERS (DOCS         Report, Feb. 2012
                                                     188, 203), MIL

      DTX32                                           402, 403, 801,     Mar. 23, 2012, Siemens F-
                                                    PRIOR ORDERS         Division Interim Project
                                                    (DOCS 188, 203),     Performance Report
                                                          MIL

      DTX34                                         402, 403, PRIOR      May 17, 2012, Presentation to
                                                    ORDERS (DOCS         Electric Power Conference &
                                                     188, 203), MIL      Exhibition

      DTX35                                          402, 403, 801, F,   June 20, 2012, Letter # GSE-
                                                    PRIOR ORDERS         PMT-L-0236
                                                    (DOCS 188, 203),
                                                           MIL

     DTX35-1                                        402, 403, PRIOR      July 5, 2012, Presentation re:
                                                    ORDERS (DOCS         NCPP Project Workshop
                                                     188, 203), MIL

     DTX36-1                                         402, 403, 801, F,   Mar. 21, 2012, Letter # GSE-
                                                    PRIOR ORDERS         PMT-L-0231
                                                    (DOCS 188, 203),
                                                           MIL

     DTX40-1                                        402, 403, PRIOR      Aug. 28 - 29, 2012, E-Mails
                                                    ORDERS (DOCS
                                                     188, 203), MIL

     DTX40-2                                        402, 403, PRIOR      SNCG CTL Monthly Executive
                                                    ORDERS (DOCS         Report, Oct. 2012
                                                     188, 203), MIL

     DTX40-3                                        402, 403, PRIOR      Sept. 5, 2012, E-Mail & Diagram
                                                    ORDERS (DOCS
                                                     188, 203), MIL

     DTX40-4                                        402, 403, PRIOR      Sept. 7, 2012, E-Mail &
                                                    ORDERS (DOCS         Diagrams
                                                     188, 203), MIL




                                          -9-
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 10 of 17 PageID 12231




      EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
        NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                     ADMISSIONS2

       DTX41                                         402, 403, PRIOR      Dec. 12, 2012, Presentation to
                                                     ORDERS (DOCS         Power-Gen Conference
                                                      188, 203), MIL

      DTX41-1                                          402, 403, 801,     May 6, 2013, E-Mails
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

      DTX41-2                                        402, 403, PRIOR      May 2 - 6, 2013, E-Mails
                                                     ORDERS (DOCS
                                                      188, 203), MIL

       DTX42                                         402, 403, PRIOR      NCPP Monthly Executive
                                                     ORDERS (DOCS         Report, Dec. 2012
                                                      188, 203), MIL

       DTX43                                         402, 403, PRIOR      Apr. 4, 2014, Product Strategies
                                                     ORDERS (DOCS         Review
                                                      188, 203), MIL

       DTX44                                         402, 403, PRIOR      July 19 - Aug. 16, 2013, E-Mails
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX45-1                                          402, 403, 604,     Feb. 17 - 19, 2013, E-Mails &
                                                     PRIOR ORDERS         Presentation
                                                     (DOCS 188, 203),
                                                           MIL

       DTX46                                          402, 403, 801, F,   Mar. 7, 2013, Presentation
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                            MIL

       DTX47                                         402, 403, PRIOR      July 10, 2013, NCPPProvisional
                                                     ORDERS (DOCS         Acceptance Certificate
                                                      188, 203), MIL

       DTX48                                          402, 403, 801, F,   Apr. 23, 2014, Letter # SFE-
                                                     PRIOR ORDERS         NCL-L-0038
                                                     (DOCS 188, 203),
                                                            MIL

       DTX62                                         402, 403, PRIOR      Memorandum of Understanding
                                                     ORDERS (DOCS
                                                      188, 203), MIL

       DTX63                                         402, 403, PRIOR      Aug. 10, 2016, E-Mails [Note:
                                                     ORDERS (DOCS         Need from Plaintiffs to review.]
                                                      188, 203), MIL




                                           - 10 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 11 of 17 PageID 12232




      EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /          DESCRIPTION OF EXHIBIT
        NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                     ADMISSIONS2

       DTX65                                         402, 403, PRIOR       Sept. 27, 2016, Presentation
                                                     ORDERS (DOCS
                                                      188, 203), MIL

       DTX67                                             402, 403,         Sept. 17, 2013, E-Mail
                                                      INCOMPLETE,
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

       DTX71                                         402, 403, PRIOR       Sept. 15 - 17, 2009, E-Mails
                                                     ORDERS (DOCS
                                                      188, 203), MIL

       DTX72                                         402, 403, PRIOR       Dec. 2, 2010, E-Mails
                                                     ORDERS (DOCS
                                                      188, 203), MIL

       DTX73                                         402, 403, , 801, F,   Sept. 22 - 24, 2011, Inspection
                                                     PRIOR ORDERS          Report
                                                     (DOCS 188, 203),
                                                           MIL

       DTX79                                         402, 403, PRIOR       Oct. 18, 2012, E-Mail &
                                                     ORDERS (DOCS          Presentation
                                                      188, 203), MIL

       DTX80                                          402, 403, 801, F,    Description of Potemkin Village
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                            MIL

       DTX81                                           402, 403, 604,      Dec. 5, 2012, E-Mails
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

       DTX83                                           402, 403, 801,      Aug. 7, 2013, Presentation
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

      DTX83-1                                        402, 403, PRIOR       May 4, 2014, E-Mails
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX83-2                                            402, 403,         Feb. 17 - 18, 2014, E-Mails
                                                      INCOMPLETE,
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL




                                           - 11 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 12 of 17 PageID 12233




      EXHIBIT       DATE        DATE     SPONSORING   OBJECTIONS /          DESCRIPTION OF EXHIBIT
        NO.      IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                      ADMISSIONS2

       DTX84                                          402, 403, PRIOR       NCPP Incident Report
                                                      ORDERS (DOCS          Spreadsheet
                                                       188, 203), MIL

       DTX85                                           402, 403, H, F,      July 16, 2013, Presentation
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

       DTX87                                          402, 403, PRIOR       July 15, 2013, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX87-1                                         402, 403, PRIOR       May 2014 Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX87-6                                         402, 403, PRIOR       Sept. 27 - Oct. 2, 2012, E-Mails
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX87-8                                          402, 403, 801, F,    Aug. 27 - 28, 2013, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                             MIL

       DTX88                                          402, 403, PRIOR       Nov. 28, 2014 - Jan. 12, 2015,
                                                      ORDERS (DOCS          Product Requirement
                                                       188, 203), MIL       Specification for 5th Generation
                                                                            500 MW Burner Development

       DTX93                                          402, 403, PRIOR       Sept 12, 2011, E-Mails
                                                      ORDERS (DOCS
                                                       188, 203), MIL

       DTX96                                            402, 403, 604,      Nov. 27 - 28, 2012, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

       DTX99                                          402, 403, 604, 801,   Jan. 7, 2014, E-Mail
                                                          F, PRIOR
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX100                                          402, 403, PRIOR       May 6 - 7, 2014, E-Mails
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX100-1                                          402, 403, 604,      Nov. 30 - Dec. 5, 2014, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL




                                            - 12 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 13 of 17 PageID 12234




      EXHIBIT       DATE        DATE     SPONSORING   OBJECTIONS /       DESCRIPTION OF EXHIBIT
        NO.      IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                      ADMISSIONS2

      DTX101                                            402, 403, 604,   Nov. 9, 2010, E-Mails & Meeting
                                                      PRIOR ORDERS       Minutes
                                                      (DOCS 188, 203),
                                                            MIL

      DTX102                                          402, 403, PRIOR    June 3, 2014, Management
                                                      ORDERS (DOCS       Summary
                                                       188, 203), MIL

      DTX103-1                                        402, 403, PRIOR    Feb. 9, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0786 & Attachments
                                                       188, 203), MIL

      DTX103-2                                        402, 403, PRIOR    Feb. 11, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0789
                                                       188, 203), MIL

      DTX103-3                                        402, 403, PRIOR    Feb. 14, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0795
                                                       188, 203), MIL

      DTX103-4                                          402, 403, 604,   Feb. 14, 2011, E-Mails &
                                                      PRIOR ORDERS       Attachment
                                                      (DOCS 188, 203),
                                                            MIL

      DTX103-5                                        402, 403, PRIOR    Feb. 14, 2011, Inspection Report
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX103-6                                        402, 403, PRIOR    Mar. 10, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0843
                                                       188, 203), MIL

      DTX103-8                                        402, 403, PRIOR    Mar. 15, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0851 & Presentations
                                                       188, 203), MIL

      DTX103-9                                        402, 403, PRIOR    Mar. 22, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0866
                                                       188, 203), MIL

     DTX103-10                                        402, 403, PRIOR    Mar. 23, 2011, Letter # PMT-
                                                      ORDERS (DOCS       GSE-L-0867 & Attachments
                                                       188, 203), MIL

     DTX103-11                                        402, 403, PRIOR    July 1 - 7, 2011, Inspection
                                                      ORDERS (DOCS       Report
                                                       188, 203), MIL

     DTX103-12                                        402, 403, PRIOR    Apr. 2, 2011, Letter # GSE-
                                                      ORDERS (DOCS       PMT-L-0191
                                                       188, 203), MIL




                                            - 13 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 14 of 17 PageID 12235




      EXHIBIT       DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
        NO.      IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                      ADMISSIONS2

     DTX103-15                                        402, 403, PRIOR      May 13, 2011, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-0923
                                                       188, 203), MIL

     DTX103-18                                        402, 403, PRIOR      June 21, 2011, Technical Change
                                                      ORDERS (DOCS         Request
                                                       188, 203), MIL

     DTX103-20                                          402, 403, 601,     June 29 - July 4, 2011, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

     DTX103-22                                         402, 403, 801, F,   Feb. 8, 2012, Letter # GSE-
                                                      PRIOR ORDERS         PMT-L-0226
                                                      (DOCS 188, 203),
                                                             MIL

     DTX103-24                                        402, 403, PRIOR      Apr. 27, 2012, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-1090
                                                       188, 203), MIL

     DTX103-26                                        402, 403, PRIOR      Nov. 2, 2012, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-1142
                                                       188, 203), MIL

     DTX103-27                                        402, 403, PRIOR      Sept. 7 - 9, 2013, E-Mails
                                                      ORDERS (DOCS
                                                       188, 203), MIL

     DTX103-28                                        402, 403, PRIOR      June 20, 2014, Spreadsheet
                                                      ORDERS (DOCS
                                                       188, 203), MIL

     DTX103-29                                        402, 403, PRIOR      July 9, 2014, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

     DTX103-30                                        402, 403, PRIOR      Jan. 17, 2014, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX104                                          402, 403, PRIOR      Oct. 6, 2009, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX105                                          402, 403, PRIOR      Oct. 23, 2018, Notice of Rule
                                                      ORDERS (DOCS         30(b)(6) Deposition of Harry
                                                       188, 203), MIL      Morehead

      DTX105-1                                        402, 403, PRIOR      Oct. 23, 2018, Notice of Rule
                                                      ORDERS (DOCS         30(b)(6) Deposition of Rolf
                                                       188, 203), MIL      Rüsseler




                                            - 14 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 15 of 17 PageID 12236




      EXHIBIT       DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
        NO.      IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                      ADMISSIONS2

      DTX106                                          402, 403, PRIOR      June 6, 2007, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX107                                          402, 403, PRIOR      Monthly Executive Report, Jan.
                                                      ORDERS (DOCS         2010
                                                       188, 203), MIL

      DTX111                                          402, 403, PRIOR      Mar. 2, 2010, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-0500 & Attachment
                                                       188, 203), MIL

      DTX112-1                                         402, 403, 801, F,   Jan. 28, 2011, Letter # GSE-
                                                      PRIOR ORDERS         PMT-L-0164 & Attachment
                                                      (DOCS 188, 203),
                                                             MIL

      DTX112-2                                         402, 403, 801, F,   Mar. 12, 2011, Letter # GSE-
                                                      PRIOR ORDERS         PMT-L-0188
                                                      (DOCS 188, 203),
                                                             MIL

      DTX113-1                                        402, 403, PRIOR      Mar. 28, 2011, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-0876
                                                       188, 203), MIL

      DTX113-3                                          402, 403, 604,     Oct. 1, 2011, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

      DTX114-1                                          402, 403, 604,     Sept. 11 - 12, 2011, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

      DTX114-2                                        402, 403, PRIOR      Feb. 22, 2012, Letter # PMT-
                                                      ORDERS (DOCS         GSE-L-1058 & Attachment
                                                       188, 203), MIL

      DTX114-3                                        402, 403, PRIOR      Oct. 2012 Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL

      DTX115-1                                          402, 403, 604,     Sept. 13 - 15, 2011, E-Mails
                                                      PRIOR ORDERS
                                                      (DOCS 188, 203),
                                                            MIL

      DTX115-2                                        402, 403, PRIOR      Apr. 2014, Presentation
                                                      ORDERS (DOCS
                                                       188, 203), MIL




                                            - 15 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 16 of 17 PageID 12237




      EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /         DESCRIPTION OF EXHIBIT
        NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                     ADMISSIONS2

      DTX117                                         402, 403, PRIOR      Apr. 16, 2007, NCPP Design
                                                     ORDERS (DOCS         Basis
                                                      188, 203), MIL

      DTX118                                         402, 403, PRIOR      Spreadsheet
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX119                                         402, 403, PRIOR      Aug. 12, 2013 - Dec. 10, 2014,E-
                                                     ORDERS (DOCS         Mails
                                                      188, 203), MIL

      DTX120                                             402, 403,        Apr. 23 - May 26, 2014, E-Mails
                                                      INCOMPLETE,
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

      DTX121                                          402, 403, 801, F,   July 15, 2013 - Dec. 10,
                                                     PRIOR ORDERS         2014,Spreadsheet
                                                     (DOCS 188, 203),
                                                            MIL

      DTX122                                           402, 403, 801,     Jan. 2019 Document
                                                     PRIOR ORDERS
                                                     (DOCS 188, 203),
                                                           MIL

      DTX123                                         402, 403, PRIOR      Apr. 16, 2007, NCPP Process
                                                     ORDERS (DOCS         Performance Guarantee
                                                      188, 203), MIL

      DTX124                                         402, 403, NFWP,      Oct. 2010 Brochure
                                                       NB, PRIOR
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX126                                         402, 403, PRIOR      Jan. 29, 2019, Notice of Expert
                                                     ORDERS (DOCS         Witness Deposition of Stephen
                                                      188, 203), MIL      Jenkins

      DTX134                                         402, 403, PRIOR      Jan. 13, 2014, Letter # PMT-
                                                     ORDERS (DOCS         GSE-L-1178
                                                      188, 203), MIL

      DTX135                                         402, 403, PRIOR      Siemens SWOT Analysis
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX136                                         402, 403, PRIOR      Oct. 1-4, 2006, Presentation
                                                     ORDERS (DOCS
                                                      188, 203), MIL




                                           - 16 -
Case 6:17-cv-00171-PGB-LRH Document 250-1 Filed 02/27/20 Page 17 of 17 PageID 12238




      EXHIBIT      DATE        DATE     SPONSORING   OBJECTIONS /          DESCRIPTION OF EXHIBIT
        NO.     IDENTIFIED   ADMITTED    WITNESSES   STIPULATED
                                                     ADMISSIONS2

      DTX137                                         402, 403, PRIOR       Jan. 7, 2015, Presentation
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX138                                         402, 403, 604, 801,   Aug. 20, 2013, E-Mails
                                                         F, PRIOR
                                                     ORDERS (DOCS
                                                      188, 203), MIL

      DTX139                                         402, 403, PRIOR       Nov. 15-22, 2012, E-Mails &
                                                     ORDERS (DOCS          Presentation
                                                      188, 203), MIL

      DTX186                                         402, 403, PRIOR       Data of Subcontractors/ Suppliers
                                                     ORDERS (DOCS          for Secure Energy Gasifier 1,
                                                      188, 203), MIL       Item No. R-23101

      DTX187                                         402, 403, PRIOR       Data of Subcontractors/ Suppliers
                                                     ORDERS (DOCS          for Secure Energy Gasifier 2,
                                                      188, 203), MIL       Item No. R-23201

      DTX188                                         402, 403, PRIOR       Data of Subcontractors/ Suppliers
                                                     ORDERS (DOCS          for Secure Energy Feeder Vessel,
                                                      188, 203), MIL       Item No. D- 22105

      DTX189                                         402, 403, PRIOR       Data of Subcontractors/ Suppliers
                                                     ORDERS (DOCS          for Secure Energy Feeder Vessel,
                                                      188, 203), MIL       Item No. D- 22205




                                           - 17 -
